HOLT, District Judge.
In this matter a trustee has been appointed, and moves that the receiver turn over to him the assets in his hands. The receiver has filed his accounts, which have been referred to a referee to pass upon. He has a considerable sum in cash on hand, sufficient to authorize a dividend, but submits the question whether he should* turn over such assets before he is discharged.
It seems to be a common practice for receivers not to turn over assets in their hands to a trustee until 'their accounts are passed and they are discharged, but there is no reason for such a practice. It is important that dividends be declared to creditors as soon as there are sufficient funds for that purpose. A receiver may properly retain a sufficient sum to cover the probable expenses of the receivership, but any surplus should be immediately turned over to the trustee as soon as he is appointed, in order that an immediate dividend may be declared. In this case the receiver may retain $2,000 to cover any possible expenses of the receivership, and to be accounted for after- his accounts are passed. The remaining assets in his hands are directed to be immediately turned over-to the trustee.